Citation Nr: 0805918	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-03 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for a back disability, 
currently evaluated as 20 percent disabling.


WITNESSES AT HEARING ON APPEAL

Veteran; wife of veteran; former representative


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from August 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  In pertinent part, this rating decision denied 
a compensable rating for the service-connected back 
disability.  The veteran's disagreement with this decision 
led to this appeal.

In a February 2007 supplemental statement of the case, the RO 
increased the rating for the back disability to 20 percent, 
and assigned an effective date of February 25, 2004 for the 
award of this increased rating.  Although this was a partial 
grant of the benefit sought, the Board notes that the veteran 
has indicated continued disagreement with the rating assigned 
and the veteran has not been granted the maximum benefit 
allowed; the claim is still active.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The veteran, his wife, and his former representative 
testified at the RO before a Decision Review Officer (DRO) in 
November 2005.  A copy of the transcript of this hearing has 
been associated with the claims file.

The veteran, his wife, and his former representative also 
testified before the undersigned Acting Veterans Law Judge in 
April 2007, via videoconference.  A transcript of this 
hearing has been associated with the claims file.  At that 
time, the veteran submitted additional evidence, but waived 
initial consideration of this evidence by the agency of 
original jurisdiction, the RO in this case.  See 38 C.F.R. 
§ 20.1304(c).

During the veteran's testimony before the Board, he also 
indicated that other claims should have been before the 
Board.  Due to the veteran's contentions, the Board finds 
that it would be helpful to outline the history regarding 
this case.  After review of the claims file, however, the 
Board finds that the only claim properly on appeal is a claim 
for a rating in excess of 20 percent for a back disability.

During service, the veteran injured his back.  Service 
medical records reveal several diagnoses.  The veteran has 
highlighted certain service medical records, to include a 
July 1968 treatment entry, that shows that the veteran was 
diagnosed as having lumbar disc degeneration with radicular 
pain.  In an August 1969 rating decision, the veteran was 
service connected for a "back condition," which was rated 
as a low back strain.  In the August 1969 rating decision, 
the RO highlighted that a VA orthopedic examination had 
revealed that there was no current orthopedic disability.  
The veteran did not appeal this rating decision, and it 
became final.  See 38 U.S.C.A. § 7105.

The veteran filed a claim for an increase rating for the back 
disability on February 25, 2004.  In an October 2004 rating 
decision, the RO documented the evidence that the veteran had 
sustained another injury to the back after service, and the 
RO found that the veteran's current symptomatology was 
attributable to this intercurrent injury and not to the 
service-connected back disability.  See 38 C.F.R. § 3.303(b).  
The RO confirmed this decision in a March 2005 rating 
decision. 

In a May 2006 rating decision, the RO specifically addressed 
the issue of service connection for degenerative disc disease 
of the lumbar spine.  The claim was denied, with the RO again 
finding that the veteran's current back symptomatology was 
due to the intercurrent back injury.  In a November 2006 VA 
examination, however, an examiner found that the veteran's 
current back disability (to include a diagnosis of 
degenerative disk disease) was attributable to service.  In 
February 2007, the RO issued both a rating decision and a 
supplemental statement of the case.  In these decision 
documents, the RO granted service connection for degenerative 
disc disease of the lumbar spine, effective February 25, 
2004.  The RO noted that the disability would be evaluated as 
part of the previously service-connected back disability, and 
that a 20 percent rating would be assigned from February 25, 
2004.  As noted above, February 25, 2004 is the date that the 
veteran's claim for a rating increase was received.

At the time of the Board hearing, the veteran indicated that 
earlier effective dates claims should also be before the 
Board.  Specifically, these claims can be characterized as a 
claim for an earlier effective date for the grant of the 20 
percent rating for the back disability and a claim for an 
earlier effective date for the granting of service connection 
for degenerative disk disease.  

In this regarding, the Board notes that a claim for an 
earlier effective date stems from the granting of a benefit.  
The veteran, however, has not perfected appeals of the 
benefits granted in the February 2007 decision documents - 
that is, at the time of the Board hearing, the veteran had 
not filed a notice of disagreement to the February 2007 
decision documents that was then followed by the issuance of 
a statement of the case and the timely filing of a 
substantive appeal (VA Form 9) by the veteran.  See 38 C.F.R. 
§ 20.200.

The RO is directed to take appropriate action regarding the 
earlier effective date claims.  The Board notes, however, 
that the United States Court of Appeals for Veterans Claims 
(Court) has noted that there cannot be "freestanding" 
earlier effective date claims.  The claim for an earlier 
effective date must stem from the February 2007 decision 
documents, prior to the finality of these decisions.  See 
Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006); see also 
38 U.S.C.A. § 7105.  Thus, as the time limit for filing a 
notice of disagreement is approaching at the time of the 
writing of this remand, the RO should consider whether the 
veteran filed a notice of disagreement to the effective date 
(to include consideration of his video conference testimony 
as a notice of disagreement) or whether the veteran did not 
timely file a notice of disagreement, and therefore, barring 
consideration of the earlier effective date claims on the 
merits.  See 38 C.F.R. § 20.201.

The Board highlights that the veteran has asserted that the 
August 1969 rating decision should have included the 
diagnosis of degenerative disc disease.  Without 
unnecessarily commenting on the merit of the effective date 
claims, the Board notes that the United States Court of 
Appeals for the Federal Circuit , in Cook v. Principi, 318 F. 
3d 1334, 1337 (Fed. Cir. 2002), cited two statutory 
exceptions to the finality of RO decisions:  Reopening a 
prior decision based on new and material evidence or revision 
of that prior decision based on clear and unmistakable error 
(CUE).  See 38 C.F.R. §§ 3.105, 3.156.  In this case, of 
these two exceptions to the finality of RO decisions, only a 
claim based on an assertion of CUE could conceivably result 
in an award of an earlier effective date.  See 38 C.F.R. 
§ 3.400.  Although the Board does not infer a specific claim 
of CUE, the veteran is advised of his ability to file such a 
claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

As outlined above, the entirety of the veteran's back 
symptomatology is now considered service connected.  The 
veteran contends that he has radicular pain going down his 
legs.  Under note (1), located after the General Rating 
Formula for Diseases and Injuries of the Spine, the rating 
schedule directs VA to evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  See 38 C.F.R. § 4.71a.  In the September 
2004 VA examination, the examiner noted that the veteran had 
an occasional sharp pain involving the left sciatic nerve.  
In the veteran's November 2006 VA examination, the veteran 
reported pain radiating in both legs, more to the right than 
the left.  The pain was further characterized as sharp, achy, 
knife-like pain in the lower back and radiating pain as 
"shocky electrical tingling down the legs with associated 
recurrent numbness."  The examiner did not provide a 
neurological diagnosis.  

After review of the examinations of record, the Board finds 
there is insufficient evidence on which to determine the 
severity of any neurologic abnormalities associated with the 
service-connected back disability, to include evaluation of 
paralysis of sciatic nerve, and the RO has not considered 
whether separate ratings for such abnormalities is 
appropriate.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  
The Board notes that the veteran is also service connected 
for peripheral neuropathy of the lower extremities, and that 
the evaluation of the same manifestation under different 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  
Therefore, the veteran should be scheduled for an additional 
VA examination to thoroughly evaluate the service connected 
back disability to include any associated objective 
neurologic abnormalities.

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 2008).  
To ensure compliance with this decision, upon remand, the 
veteran should be issued an additional VCAA notification 
letter that complies with this decision.  Specifically, this 
letter should (1) notify the veteran that, to substantiate 
his claim, that the veteran must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment and 
daily life; (2) advise the veteran, at least in general 
terms, of the information and evidence necessary to establish 
the specific criteria under the potentially applicable 
diagnostic codes [in this case, the letter should include the 
rating criteria for a spine disability (Diagnostic Codes 
5235-5243) and paralysis of the sciatic nerve (Diagnostic 
Code 8520)]; (3) notify the veteran that should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) provide examples of the 
types of medical and lay evidence that the veteran may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a VCAA notification 
letter that complies with Vazquez-Flores 
v. Peake, No. 05-355 (U.S. Vet. App. Jan. 
30, 2008).  As outlined above, the letter 
should include the rating criteria for a 
spine disability (Diagnostic Codes 5235-
5243) and paralysis of the sciatic nerve 
(Diagnostic Code 8520).

2.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the veteran's 
claim on appeal must be obtained for 
inclusion in the record.

3.  The veteran should be scheduled for a 
VA examination for the purpose of 
determining the current severity of his 
service-connected back disability to 
include any associated objective 
neurologic abnormalities.  The claims 
file should be sent to the examiner.

Following the review of the relevant 
evidence in the claims file, the clinical 
examination and any tests or diagnostic 
studies deemed necessary, the examiner 
should note all relevant back symptoms 
and abnormal clinical findings.  The 
examiner should note that the veteran is 
service connected for peripheral 
neuropathy of the lower extremities.  The 
examiner should specifically determine if 
there is any neurologic abnormalities 
with symptomatology separate from the 
peripheral neuropathy, and if so, the 
examiner should fully describe the 
severity of these abnormalities.  

In this regard, the examiner should 
determine whether the veteran has a 
disability of the lower extremities that 
involves or is analogous to paralysis of 
sciatic nerve.  If the examiner finds 
that the veteran has paralysis of the 
sciatic nerve, the examiner should 
evaluate whether this paralysis is mild, 
moderate, moderately severe, severe (with 
marked muscular atrophy), or complete 
(the foot dangles and drops, no active 
movement possible of muscles below the 
knee, flexion of knee weakened or (very 
rarely) lost).  

Further, the examiner should complete a 
range of motion study for the 
thoracolumbar spine and state whether it 
is at least as likely as not that there 
is any additional functional loss (i.e., 
additional loss of motion) of the 
thoracolumbar spine due to pain or flare-
ups of pain supported by adequate 
objective findings, or additional loss of 
motion due to weakness on movement, 
excess fatigability, incoordination, or 
any other relevant symptom or sign.  Any 
additional limitation of motion in any of 
the ranges of motion (flexion, extension, 
etc.) should be expressed in degrees.

The examiner should also determine 
whether the veteran has incapacitating 
episodes due to the degenerative disk 
disease.  For purposes of this 
determination, an incapacitating episodes 
is a period of acute signs and symptoms 
that require bed rest prescribed by a 
physician and treatment by a physician.  
If the examiner finds that the veteran 
has incapacitating episodes, the examiner 
should determine the duration of the 
episodes during the past 12 months.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support a finding of additional 
limitation of motion; less likely weighs 
against such a finding.

4.  Thereafter, the veteran's claim for a 
rating in excess of 20 percent for a back 
disability must be readjudicated on the 
basis of all of the evidence of record 
and all governing legal authority.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran must be provided with a 
supplemental statement of the case, which 
addresses all of the evidence received 
since the last supplemental statement of 
the case was issued.  This supplemental 
statement of the case should include 
copies of Diagnostic Codes 5235-5243 and 
8520.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

